Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For claim 1, since claim 1 end in a semi-colon, it is unclear whether or not there are missing limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone (2,281,959). Stone teaches a drawer assembly (Figs. 1 and 4) comprising: a bottom (10); a first .  
Claims 1, 2, 4 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon (2007/0176525).  For claim 1, Yoon teaches a drawer assembly (Fig. 5) comprising: a bottom (31); a first side (34) extending from the bottom; a second side (33) extending from the bottom opposite the first side, the second side including a first wall portion (33a) and a second wall portion (33b) opposite the first wall portion, the first wall portion spaced apart from the second wall portion to define a first cavity therebetween (see Fig. 2), the first wall portion including a first aperture (35) in fluid communication with the first cavity.  A third side (32) extending between the first side and the second side.  Wherein the first wall portion includes a second aperture (32, see Fig. 5) spaced apart and linearly aligned with the first aperture, the second aperture in communication with the first cavity.  
For claim 14, Yoon teaches a method of assembling a drawer assembly (Fig. 5), the method comprising: folding a substrate at a first channel (a; see annotated figure below) to form a first side (34); folding the substrate at a second channel (b) to form a second side (33); folding the substrate at a third channel (f), a fourth channel (g), and a fifth channel (h) to form a third side (32) having a first cavity (between 32b,32a); and folding the substrate at a sixth channel (c), a seventh channel (d), and an eighth channel (e) to form a fourth side (32) having a second cavity (between 32a,32b).  


    PNG
    media_image1.png
    709
    757
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone (2,281,959) in view of Greenwald et al (7,604,307). Stone teaches a drawer assembly (Fig. 1) comprising: a bottom (10); a first side (12) extending from the bottom; a second side (11) extending from the bottom opposite the first side, the second side including a first wall portion (15) and a second wall portion (16) opposite the first wall portion, the first wall portion spaced apart from the second wall portion to define a first cavity there between.  For claim 1, Stone fails to teach that the first wall portion including a first aperture in fluid communication with the first cavity.  For claim 4, Stone fails to teach that the first wall portion includes a second aperture spaced apart and linearly aligned with the first aperture, the second aperture in communication with the first cavity. Greenwald teaches a receptacle (32) with apertures (receiving 65) that receive posts (30). The posts allow the receptacle to be attached to sliding rails/tracks (12,14,16).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of the Stone by adding apertures in the first and second sides in their first wall portions in order to add posts and sliding rails, such as is taught by Greenwald, thereon, to provide a sliding mechanism between the drawer and a main body to assist in moving the drawer in and out thereof. Wherein first aperture is in communication with the first cavity and the second aperture is in communication with the first cavity.  
For claim 2, Stone in view of Greenwald further teaches a third side (13) extending between the first and second side.
For claim 3, Stone in view of Greenwald further teaches a front component (20) detachably connected to the third side.
For claim 5, Stone in view of Greenwald further teaches that a first component (30) is detachably connected to the second side.  
For claim 6, Stone in view of Greenwald further teaches that portions of the first component are disposed through the first and the second apertures. 
For claim 7, Stone in view of Greenwald further teaches that the first component is a drawer track.
For claim 8, Stone in view of Greenwald further teaches the front component includes a first portion (left vertical member of 20) having a first and a second end and a second portion (right vertical member of 20) spaced apart and opposing the first portion.
Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon (2007/0176525) in view of Greenwald et al (7,604,307). Yoon teaches a drawer assembly (Fig. 5) comprising: a bottom (31); a first side (32) extending from the bottom; a second side (32) extending from the bottom opposite the first side, the second side including a first wall portion (32a) and a second wall portion (32b) opposite the first wall portion, the first wall portion spaced apart from the second wall portion to define a first cavity there between.  For claim 1, Yoon fails to teach that the first wall portion including a first aperture in fluid communication with the first cavity.  For claim 4, Yoon fails to teach that the first wall portion includes a second aperture spaced apart and linearly aligned with the first aperture, the second aperture in communication with the first cavity. Greenwald teaches a receptacle (32) with apertures (receiving 65) that receive posts (30). The posts allow the receptacle to be attached to sliding rails/tracks (12,14,16).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of the Yoon by adding apertures in the first and second sides in their first wall portions in order to add posts and sliding rails, such as is taught by Greenwald, thereon, to provide a sliding mechanism between the drawer and a main body to assist in moving the drawer in and out thereof. Wherein first aperture is in communication with the first cavity and the second aperture is in communication with the first cavity.  
For claim 2, Yoon in view of Greenwald further teaches a third side (33) extending between the first and second side.
For claim 5, Yoon in view of Greenwald further teaches that a first component (30) is detachably connected to the second side.  
For claim 6, Yoon in view of Greenwald further teaches that portions of the first component are disposed through the first and the second apertures. 
For claim 7, Yoon in view of Greenwald further teaches that the first component is a drawer track.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (2207/0176525).  As stated above, Yoon teaching the limitations of claim 14, including a folding drawer.  Yoon further teaches that the main body and partitions use adhesive to attach them together (paragraph 28).  However, Yoon fails to teach that there is adhesive applied to at least one of the first channel, the second channel, the third channel, the fourth channel, the fifth channel, the sixth channel, the seven channel and the eighth channel prior to folding.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate of the Yoon by adding adhesive to the several of the channels, such as is taught for the main body part of the assembly, to more permanently hold the drawer in its assembled condition. 
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (2207/0176525) in view of Greenwald et al (7,604,307).  As stated above, Yoon teaching the limitations of claim 14, including a folding drawer with first to fourth sides.  For claim 16, Yoon fails to teach apertures in the third and fourth sides.  Greenwald teaches a receptacle (32) with apertures (receiving 65) that receive posts (30). The posts allow the receptacle to be attached to sliding rails/tracks (12,14,16).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate of the Yoon by adding apertures in the third and fourth sides in order to add posts and sliding rails, such as is taught by Greenwald, thereon, to provide a sliding mechanism between the drawer and a main body to assist in moving the drawer in and out thereof. Wherein the third side of the substrate first aperture is in communication with the first cavity and the fourth side of the substrate second aperture is in communication with the second cavity.  
For claim 17, Yoon in view of Greenwald further teaches detachably connecting a first component (30, 12) to an outer surface of the third side of the substrate, and detachably connecting a second component (30, 12) to an outer surface of the fourth side of the substrate.  
For claim 18, Yoon in view of Greenwald further teaches that a portion of the first component is disposed through the first aperture of the third side of the substrate, and a portion of the second component is disposed through the second aperture of the fourth side of the substrate.  
For claim 19, Yoon in view of Greenwald further teaches that the first and the second components are drawer tracks.  

Allowable Subject Matter
Claims 20-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is(571-272-6869.  The examiner can normally be reached on Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Wilkens
March 4, 2021
						/JANET M WILKENS/                                                                 Primary Examiner, Art Unit 3637